DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term “securing element” in line 4 appears to be an error, and should be “internal closing element” because this is the element that carries the second thread. 
	Furthermore regarding claim 14, from which the remaining claims depend, the limitation “in such a way that they engage with each other at least unilaterally” is unclear because it not understood what further condition of engagement is possible.  Examiner notes that while the limitation finds written support in the Specification, it is nonetheless indefinite. 
	Regarding claim 16, the limitation “the open side” lacks proper antecedent basis in the claims. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0095835 (Lohrman) in view of US 6,722,513 (Flood) and in view of US 2012/0138561 (Brozell).

Regarding claim 14, Lohrman teaches a safety cap for a container having a neck, comprising: 
a securing element (34) for engaging the neck, the securing element having a first thread (43) located on a lateral side (40), and an internal closing element (45) in a form of a cylinder closed at one end (where 45 points in Figure 10), having a second thread (44a) located on an internal, lateral surface of the securing element, wherein the first thread and the second thread are oriented towards each other, mesh together and form a connection between the securing element and the internal closing element (shown in Figure 10).
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
an external element in a form of cylinder closed at one end, wherein the internal closing element is located between the securing element and the external element and wherein the external element is movably connected to the internal closing element by way of splines oriented towards each other, wherein the splines are located on the external surface of the closed end of the internal closing element and internal surface of the external element, these surfaces being oriented towards each other, and wherein said splines are placed in the same plane and are in contact in such a way that they engage with each other at least unilaterally during rotation of the internal closing element and the external element against each other.  
Flood teaches an external element in for the form of a cylinder, wherein the internal closing element is located between the securing element and the external element and wherein the external element is movably connected to the internal closing element by way of splines (20, 24) oriented towards each other, wherein the splines are located on the external surface of the closed end of the internal Figure 3), these surfaces being oriented towards each other, and wherein said splines are placed in the same plane and are in contact in such a way that they engage with each other at least unilaterally during rotation of the internal closing element and the external element against each other.  
While Flood does not teach either the internal closing element or external element having closed ends, Examiner asserts it is simply to allow the presence of a nipple (4) or passage of spout (12).  Brozell teaches it is known to provide the external element with a closed end (48).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Lohrman, providing an external element and splines, as taught by Flood, and providing the external element with a closed end as taught by Brozell, motivated by the benefit of preventing a child from opening the container.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 15, the securing element is made of soft and deformable plastic (Lohrman 34 taught to be formed of various types of resilient plastic in para. [0112]) and has a form of a cylinder closed at one end (Lohrman sealing panel 62), wherein the securing element is locked on the neck of the container with a locking mechanism (Lohrman retaining band 50), mounted on the internal, lateral surface of the securing element.  
Regarding claim 16, the locking mechanism includes a narrowing, which decreases the cross-section of the open side of the securing element (the locking mechanism extends radially inwardly and thus reduces the internal diameter at its distal edge; the bottom of the securing element is read as the open end) and of at least one spline (Lohrman 52a) located on the neck of the container, where the spline engages with the locking mechanism (see Lohrman Figure 11).  
Regarding claim 17, a base of the securing element includes a cavity having a central part (Lohrman 35) and an embossment (Lohrman 39) separating said central part of the cavity, wherein the central part of the cavity includes a pull-ring (Lohrman 71).  
Regarding claim 18, the pull-ring comprises an eye (Lohrman 71) connected with the central part of the cavity (Lohrman 72).   

Response to Arguments
7.	Examiner notes Applicant did not present any arguments regarding the previous ground of rejection in the Final Action of February 2, 2017, and therefore no response is believed to be necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733